Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on May 09, 2022. Claims 1-4, 6-7 are pending. 

Response to Amendment and Arguments
In respond to applicant's arguments based on the filed amendment with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sugano et al. US2017/0021812 (“Sugano”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. US2009/0143951 (“Takahashi”) in view of Sugano et al. US2017/0021812 (“Sugano”).

Regarding claim(s) 1. Takahashi discloses an on-vehicle control device comprising: 
a control unit that controls an attitude of a vehicle based on a value of a behavior sensor that detects a behavior of the vehicle; and prohibits control based on the behavior sensor when the value of the behavior sensor exceeds a threshold (para. 325, e.g. a method for calculating the target longitudinal acceleration, the target longitudinal acceleration is changed to converge the target longitudinal acceleration to the driver-requested longitudinal acceleration while maintaining the absolute value of the longitudinal jerk generated on the vehicle not larger than a certain threshold value as shown in FIG. 21 ); and a travel environment determination unit that determines a travel environment of the vehicle (para. 60, e.g. Those variables can be calculated from continuous images obtained by a CCD imaging element or other imaging devices or can be detected with the use of a millimeter-wave radar, a laser radar, or the like), wherein 
the behavior sensor is an acceleration sensor that detects a longitudinal acceleration of the vehicle (para. 61, e.g. collision avoidance calculation unit 3 calculates a collision-avoidable limit distance and a jerk-limited collision avoidable distance based on the steering angle .delta., the vehicle velocity V1_0, the vehicle longitudinal acceleration rate Gx1_0, the vehicle lateral acceleration rate Gy1_0, and the master brake pressure Pm, all of which are obtained by the host vehicle information detection unit 1 and based on the relative distance), 
Takahashi does not explicitly disclose the control unit changes the threshold of the acceleration sensor to a lower value when the travel environment determination unit determines that a distance between the vehicle and an obstacle on the front side is equal to or longer than a predetermined distance and the travel environment determination unit includes at least a camera.
Sugano teaches a system and method that changes acceleration/deceleration of vehicle based on road conditions. Additionally, changes the threshold of the acceleration sensor to a lower value when the travel environment determination unit determines that a distance between the vehicle and an obstacle on the front side is longer than a predetermined distance (PARA. 56. an acceleration/deceleration control unit 30 that controls the acceleration or deceleration of the vehicle 1 in the direction of travel thereof in accordance with the target accelerations and decelerations set by the target acceleration/deceleration setting unit 28, and an acceleration/deceleration correction factor map 32 that is referred to when the target acceleration/deceleration setting unit 28 sets the target accelerations and decelerations and PARA. 72, PARA. 73, The driving environment obtaining unit 24 further obtains information for determining whether or not the target curve for which the acceleration/deceleration control curve is set is visible (the map data of the navigation system 14 or the data on the image in front of the vehicle 1) to be the driving environment, from the navigation system 14 or the forward image capturing camera 2, ) and the travel environment determination unit includes at least a camera (para. 54, e.g. FIG. 1 shows a configuration for a control system of a vehicle 1 including a vehicle acceleration/deceleration controller according to a first embodiment of the present invention. The vehicle 1 includes a forward image capturing camera 2 that captures an image in front of the vehicle 1)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Takahashi by incorporating the applied teaching of Sugano of changing acceleration/deceleration threshold based road conditions to reduce the risk of vehicle collision and to improve vehicle safety.

Regarding claim(s) 2. Takahashi in view of Sugano further teaches wherein the control unit changes the threshold to a lower value when the travel environment is a predetermined travel environment (e.g. changing acceleration threshold based on road condition such as curve road is detected. See claim 1 for rationale.)

Regarding claim(s) 3, 7. Takahashi teaches wherein the behavior sensor is a yaw rate sensor that detects a yaw rate of the vehicle (Para. 296, the collision avoidance calculation unit 3B may input the yaw rate r and the lateral moving velocity Vy1_0)
Takahashi is silent to the control unit changes the threshold of the yaw rate sensor to a lower value when the travel environment determination unit determines that the vehicle is traveling on a straight road.
Sugano teaches an applied concept of changing a threshold value such as acceleration/deceleration when curve road is detected (para. 56, e.g. The ECU 16 includes a maximum lateral acceleration obtaining unit 18 that obtains a maximum lateral acceleration that may be applied to the cornering vehicle 1, a curve shape information obtaining unit 20 that obtains curve shape information including the radius of curvature of a curve in front of the vehicle 1). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Takahashi by incorporating the applied teaching of Sugano to reduce the risk of vehicle collision and to improve vehicle safety.

Regarding claim(s) 4, 6. Takahashi in view of Sugano further teaches wherein the travel environment determination unit acquires information on a steering angle from the vehicle in addition to the image information captured by the camera to determine that the vehicle is traveling on the straight road (Sugano:  FIG. 1 shows a configuration for a control system of a vehicle 1 including a vehicle acceleration/deceleration controller according to a first embodiment of the present invention. The vehicle 1 includes a forward image capturing camera 2 that captures an image in front of the vehicle 1.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Isaji et al. US2013/0080019: A vehicle behavior control device for controlling acceleration/deceleration. The vehicle control ECU performs curve way determination for determining whether a curve way exists ahead of the own vehicle, based on the road contour of the front estimated by the road contour estimation and the vehicle control ECU 10 stores three acceleration threshold equations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666